Exhibit ADDENDUM “D” TO MASTER SERVICES AGREEMENT This agreement between Ness USA, Inc., located at 160 Technology Drive, Canonsburg, PA 15317 (“SUPPLIER”) and Chordiant Software, Inc. located at 20400 Stevens Creek Blvd., Cupertino, CA 95014 (“CHORDIANT”) is an Addendum dated March 19, 2009 (the “Addendum”) to the Master Services Agreement executed on December 15, 2003 between SUPPLIER and CHORDIANT, as amended (the “Agreement”). WHEREAS the parties hereto wish to modify certain terms of the Agreement and to memorialize additional terms, as more fully set forth below. Accordingly, in consideration of the promises and covenants set forth below, the parties agree as follows, intending to be legally bound: 1. The document attached to this Addendum as Exhibit A is hereby made a part of the Agreement as the form of Attachment 2.5-C Professional Services Line of Business Statement of Work, Attachment to Exhibit 2.5, Professional Services of Business Description. 2. With the exception of the foregoing changes, the terms and conditions of the Agreement shall remain in full force and effort. IN WITNESS WHEREOF, the parties have executed this Addendum, intending to be legally bound, as of the date first written above. Accepted by: Accepted by: /s/ Rocco Cozza /s/ Peter Norman Name Rocco Cozza Name: Peter Norman Title: General Counsel Title: Chief Financial Officer Date: 3/19/09 Date March 20, 2009 For: Ness USA, Inc. For: Chordiant Software, Inc. Page1of 7 Exhibit A Attachment2.5-C 20 Professional Services LoB Statement of Work Attachment to Exhibit2.5 Professional Services of Business Description This 20 Professional Services Line of Business Statement of Work (“SOW”) is incorporated into the Master Services Agreement dated December15, 2003 by and between Ness USA, Inc. (“Ness” or “Supplier”) and Chordiant Software, Inc. (“Chordiant”), as amended (for the purposes of this Statement of Work, the “Agreement”) with the exception of certain Clauses that do not pertain to the Professional Services Line of Business (“Exclusions”). Such Exclusions have been identified in Section 11 (Assumptions, Dependencies, and Exclusions)in this document.
